Citation Nr: 1727154	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-23 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to service in the Persian Gulf.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1977 to December 1984 and from February 1987 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in May 2013.  A transcript of that hearing is in the claims file.

This case was previously before the Board in December 2013 and April 2016, on which occasions it was remanded for Agency of Original Jurisdiction (AOJ) development.  The case has been returned to the Board at this time for further appellate review.

The Board notes that, subsequent to the April 2016 remand, the AOJ granted service connection for sleep apnea in a July 2016 rating decision.  As that decision constitutes a full grant of benefits sought on appeal, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (1997) (ratings and effective dates are downstream issues, which must be separately appealed).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's arteriosclerotic heart disease is related to his military service, including his service in Saudi Arabia from October 1990 to April 1991.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to service in the Persian Gulf, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issues on appeal in a September 2008 letter to the Veteran.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also provided relevant and adequate examinations in January 2014 and June 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's procedural duties.


II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases enumerated in VA regulations may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  There is also an avenue for establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus, which is specifically limited to the chronic disabilities listed in section 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 U.S.C.A. § 1117, compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that manifested during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. §§ 3.317.  In this case, service personnel records reflect that the Veteran had active service in the Southwest Asia theater of operations in Saudi Arabia from October 1990 to April 1991. 

A "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness, or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).  Chronic in this context is defined as existing for six months or more and/or exhibiting intermittent episodes of improvement and worsening over a six-month period.  See 38 C.F.R. § 3.317(a)(4).

Here, the Veteran seeks service connection for arteriosclerotic heart disease, to include as part of an undiagnosed illness related to service in the Persian Gulf.  The Veteran underwent VA heart disease examinations in January 2014 and June 2016.  Both examinations identified diagnoses of congestive heart failure and cardiomyopathy, which are also reflected in his September 2007 VA treatment records.  The June 2016 VA examiner concluded that the Veteran's cardiomyopathy caused the congestive heart failure, but that the etiology of the cardiomyopathy is unknown.  The cardiomyopathy led to the implantation of an implantable cardioverter defibrillator in February 2008.  Although a Gulf War Registry examination in August 1995 noted the possibility of cardiomegaly, a follow-up examination in June 1996 ruled out cardiomegaly.

Both VA examiners opined that it was less likely than not that a heart disorder had its onset in service.  The examiners consistently based their conclusions in part on the fact that a December 1989 complaint of chest pain in service was negative.  As more precisely explained by the June 2016 examiner, that x-ray diagnosed a pleuritic, non-cardiac condition involving inflammation of tissues lining the lungs and chest cavity.  It was noted that follow-up diagnostic testing at the time, including a chest radiograph and an electrocardiogram, were negative for signs of acute cardiac ischemia.  Aside from the notation of possible cardiomegaly in August 1995, the Veteran's VA and private treatment records are silent regarding complaints of chest pain or other clusters of symptoms of heart disease until his diagnosis in September 2007.  Accordingly, there is no evidence, medical or otherwise, that the Veteran's arteriosclerotic heart disease was caused by or manifested in service.

The January 2014 VA examiner also determined that the Veteran's cardiomyopathy is non-ischemic; further, there is no evidence that the Veteran's cardiomyopathy manifested within one year of his separation from service.  Therefore, the presumption under section 3.307 is not applicable in this case.

Finally, the June 2016 VA examiner addressed whether the Veteran's congestive heart failure could be a part of an undiagnosed illness related to his service in the Persian Gulf War.  The examiner opined that, since his heart disease is a diagnosed illness, it has a clear and specific etiology that is less likely than not related to exposure to environmental hazards in the Southwest Asia theater of operations.  The examiner cited an Institute of Medicine paper that found "limited/suggestive evidence" that there is no association between deployment to the Gulf War and cardiovascular disease in the first ten years on return, and further that there is insufficient evidence to determine an association between deployment to the Gulf War and cardiovascular disease.  Therefore, as the Veteran's symptoms are ascribed to a diagnosed illness that is being treated successfully, it is less likely than not a part of an undiagnosed illness related to his service in Saudi Arabia, and the Gulf War presumption does not apply to the Veteran's heart disease.

For the reasons discussed above, service connection must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for prostate cancer must be denied. See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for arteriosclerotic heart disease is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


